Hon. Will R. Wilson. Jr.     ODiniOn   Bo.   V-472
Cr.ini~l District httorneg    *
Dallas county                Re:   Whether H. B. 501 as
Dallas, Texas                      gase," by the 50th Leg.
                                            912e, Sec. 19,
                                   Subd. (13 , V.C.S.,deal-
                                   ing with travel expen-
                                   ses or sherirrs,  appll-
                                   es to Dallas Couuty.
Dear Sir:
          We refer to your recent letter in vhlch you
asked OUT opinion as to whether H. B. 501 as passed by
the 50th Le islature, or Article 3912e, Section 19, Sub-
dlvlsion (17 , v. c. s., dealing with travel expenses of
sheriffs, applies to Dallas County.
          H. B. 501, Acts of 50th Legislature, R. 9.
1947, is as r0li0vs:
          'Section 1. The County Coaualsaioner3
     Courts of this State are directed to supply
     and pay for transportation of aheplrfs of
     their respective counties and their deputies
     to and from points within this State, under
     one of the four (4) follovlng sections:
          "(a) Such sheriffs and their deputies
     ah*11 be furnished adequate motor tranaporta-
     tion Including all expense incidental to the
     upkeep and operation of such motor vehicles.
          "(b) Motor vehicles shall be furhlshed
     to such sheriffs and their deputies who may
     furnish gas and oil, wash and grease, lncl-
     dental to the operation of such vehicles; for
     which gas and 011, wash and grease, such
     aherlrfs and deputies shall be compensated
     at a rate not to exceed four cents (46) per
     mile for each mile such vehicle is operated
     in the performance of the duties of his of-
     rice.
                            .,,’   ‘




Hon. Will R. Wilson, Jr. page 2        (V-472)


          "(c) Alternatively such County Commia-
     alonera Courts may allow sheriffs and their
     deputies in their respective counties to use
     and operate cars on official buslnesa which
     care are personally owned by them for which
     such officers shall be paid not leas than
     six cents 6$) per mile nor more than ten
     cents (104I per mile for each mile traveled
     in the performance of official duties or
     their office.
          "(d) All compensation paid under the
     provisions of this Act shall be tpon a
     sworn statement of such sheriff.
          Prior to the enactment of H. B. 501 by the
50th Legislature, subdivisions (a) and (b) of Art. 3899,
v. c. s., and Art. 3912e, Section 19, subdivision (l),
v. c. s., were the statutes which governed the travel
ex enaea of sheriffs throughout the State. Subdivision
(a7 or Article 3899 was applicable to counties whose of-
ficers were compensated on a fee basis. Subdivision (b)
of said Article applied to those counties operating on a
salary basis and having a population of not more than
190,000 inhsbitanta, while subdivision (l), Section 19
of Article 3912e was applicable to counties having a
population in excess of 190,000 inhabitants.
          We deem it a~dviaableto quote certain well
settled rules of statutory constructions pertinent to
your request.
           39 Tex. Jur. 137 and 138 provides, in part, as
rollova:
          "Set, 73. In General. - Although It
     contains no repealing clause, a new enact-
     ment abrogates any former act on the same
     subject, with which it clearly and manifest-
     ly conflicts, to the extent of the inconsia-
     tency or repugnancy between the two. This
     constitutes a repeal by implication, or,
     tnioroperly   speaking, by necessary lmpll-
           .
          "Implied repeal is a matter of legisla-
     tive intent - that la, a statute la repealed
     by implication when It clearly appears that
     such was the intention of the Legislature.
Eon. Uill R. Wilson, Jr. page 3   (V-472)


     The passage 0r a statute that la confllct-
     lng and inconsistent with, and repugnant
     to, fomter acts on the same subject, shows
     an intent to repeal such acts.’
          In Vol. 1, pages 475-477, Sutherland Statutory
Construction, 3rd Edition, we rind the following:

          “The intent to repeal all former lavs
     upon the subject is made apparent by the
     enactment of subsequent comprehensive leg-
     islation establishing elaborate lncluslons
     and exclusions of the persona, things and
     relatlonahipa ordinarily associated with
     the subject . Legislation 0r this sort
     which operates to revise the entire subject
     to which it relates, by its very comprehen-
     alveneaa gives strong implication or a leg-
     islative intent not only to repeal former
     statutory law upon the subject, but also
     to supersede the goaunonlaw relating to
     the same subject.
          In passing upon a somewhat similar question in
the case of Meek v. Wheeler County, 125 3. W. (26) 331,
the court said:
          “In the case of Bryan v. Sundberg, 5
Tex. 418, 424, the Supreme Court of this
     State announced the rule which, we think,
     is decisive of the issue before us. Such
     rule la in the following language: ‘It
     undoubtedly la true that a conatrmction
     vhich repeals former statutes, by implica-
     tion, is not to be favored; and it la also
     true that statutes in pari materla, and re-
     lating to the same subject, are to be taken
     and construed together; because it is to be
     inferred that they had one object in view,
     and were intended to be considered as con-
     stituting one entire, and harmonious aya-
     tern. But when the new statute, in itself,
     comprehends the entire subject, and.creates
     a nev, entire, and independent system, rea-
     petting that subject matter, it is unlver-
     sally held to repeal and supersede all pre-
     vious systems and lava respecting the same
     subject matter. ’
Hon. Will R. Wilson, Jr. page 4   (V-472)


           "An even strongerrule than the above
    la to be found in Black on Interpretation
    of Lava, Second Edition, page 3.55,in the
    r0ii0win.g  language: ‘Even where there is
    no direct repugnancy or inconsistency be-
    tween the earlier and the later law, there
   ,/may in some cases be an lmplled repeal.
    This result follows where the later act
    revises, amends, and sums up the vhole law
    on the particular subject to which It re-
    late a, covering all the ground treated of
     in the earlier statute, and adding nev or
    different provlalona, and thus plainly shows
    that it was intended to supersede any snd
    all prior enactments on the subject-matter,
     and to furnish, for the future, In itself
     alone, the whole and only system of ata-
     tute law applicable to that subject.’

          “Again, in State v. Houston 011 Co.
     of Texas et al., Tex. Civ. App., 194 f&l.
     422, 432, writ refused, it la said:
     rule la vell settled that, when a aubae-
     quent statute shows by its context that
     it was Intended to embrace all the law
     upon the subject dealt with, such statute
     will, by implication, repeal all former
     laws relating to the same subject. The
     correctness of that rule is not contro-
     verted, and it is unnecessaq to cite au-
     thorities in support of it.’
          It will be noted that H. B. 501 is made appll-
cable to all counties of the State. It states in unam-
biguous terms that the CommissIonera Courts are directed
to supply transportation under one of the four alterns-
tivea given. The language is mandatory and not merely
permissible.
          Moreover, the fact that the Act provides dif-
ferent methods of allowing the sheriffs8 expenses, and
leaving it within the discretion of the respective Com-
missioners Courts as to which method it will follow is
rather convincing that the Legislature intended that
said Act be applicable to all counties of the State re-
gardless of its size.
          The Legislature is presumed to have hsd knov-
ledge or all existing laws dealing with the seme subject
Hon. Will R. Wilson, Jr. page 5       (V-472)


matter and could have excluded those counties having a
population in excess of 190,000 inhabitants, if it had
not intended that such counties be included within the
Act.  Thla It did not do. Would it not be just as rea-
sonable to say that the Act is not applicable to coun-
ties operating on a fee basis or to those counties oper-
ating on a salary basis and having a population of not
over 190,000 inhabitants as it would to say that it does
not apply to those counties having a population In ex-
cess or 190,000 inhabitants? In that event the Act
vould not apply to any county in the State and would be
meaningless. It would be attributing to the Leglala-
ture the intention of having done a meaningless thing
in passing such a bill.
          Therefore, in view of the foregoing it is our
opinion that H. Bi 501 supersedes subdivision (l), Sec-
tion 19 of Art. 3912e, V. C. S., and Is applicable to
the sheriff of Dallas County.
                           SUMMARY
               H. B. 501 Acts of the 50th Leglsla.-
         ture, R. 3. 1947, dealing with traveling
         expenses of sheriffs is applicable to Dal-
         las County.    It supersedes and repeals by
         implication subdivision (1) of Section 19
         0r Art.  3912e, V. C. 9.
                                        Yours very truly
                                     ATTORNEY GENERAL OF TEXAS



                                     BY
                                         Assistant




BA:lSV                               ACTIlWjATTORNEY GENERAL